DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the scope of the claim is unclear.
Lines 15-16 of the claim refer to the perforated nonwoven fabric being interposed at least from “a crotch side of the outer member”.
Previously, lines 2-3 recite a front side outer member and a back side outer member.  As such, the subsequent reference to “the outer member” renders the claim indefinite because it is not clear if “the outer member” is being used to refer to the front side outer member or the back side outer member.

Correction and/or clarification are required.
Additionally, the same position holds true for claim 4, where the claim refers to “the outer member” but fails to specify which outer member (front side or back side) applies.
With respect to claims 6 and 12-14, the scope of the claims is unclear.
These claims each refer to “the hole” where the claim upon which they ultimately depend recites “a plurality of holes”. See claim 1, line 15.
As such, the subsequent reference to “the hole” renders the claim indefinite because it is not clear which hole is being referred to.
Correction and/or clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (US 2012/0283682) and further in view of Ando et al. (US 2004/0230171).
With reference to claim 1, Otsubo et al. (hereinafter “Otsubo”) discloses an underpants-type disposable diaper (1) comprising:
a front side outer member (20) configuring at least a lower torso portion of a front body (figure 2) and a back side outer member (30) configuring at least a lower torso portion of a back body (figure 2), the front side outer member 20 and the back side outer member 30 being separated from each other and spaced apart in a front-back direction in a the middle in the front-back direction (figures 2-4); 
an inner member (50) having a liquid pervious top sheet (55) located on a front surface side (figure 4), a liquid impervious sheet (57) located on a back side surface (figure 4), and an absorbent body (54) interposed therebetween, extending in the front-back direction from the front side outer member to the back side outer member  (figure 4), and being joined to each of the front side outer member and the back side outer 
a display sheet (22) being provided between at least one of the front side outer member and the back side outer member and the inner member (figure 4);	
a perforated (i.e., air thorough as set forth in [0037]) nonwoven fabric (45) overlapping the display sheet toward a side of the waist opening to a region between the display sheet (22,32) and the liquid impervious sheet (57) as shown in figure 4 ; and
	an internal surface and an external surface of the nonwoven fabric are bonded to facing surfaces, respectively, through a hot melt adhesive as set forth in [0037].
	The difference between Otsubo and claim 1 is the provision that the liquid impervious sheet and the display sheet is formed of resin film.   
Ando et al. (hereinafter “Ando”) teaches an analogous absorbent article having a liquid impervious sheet (21) and the display sheet (8) that is formed of resin film as set forth in [0072] and [0077], respectively.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the outer cover and display sheet of Otsubo with a resin as taught by Ando in order to provide a material that allows for transparency and also takes softness, breathability and pattern visibility into consideration as taught by Ando in [0072] and [0078].
As to claim 2, Otsubo discloses an underpants-type disposable diaper wherein the perforated nonwoven fabric (45) is a cover nonwoven fabric which extends from a region between the front side outer member and the inner member to a region between 
Regarding claim 3, Otsubo discloses an underpants-type disposable diaper further comprising side gathers (58) extending from both side portions of the inner member to come into contact with peripheries of legs of a wearer, wherein each of the side gathers has a base at a side portion of the inner member on a back surface side of the liquid impervious sheet (figure 3) and has a gather nonwoven fabric (60) forming an external surface at least from the base to a tip (figure 2), and the perforated nonwoven fabric extends from a region between a base portion of at least one of the side gathers and the liquid impervious sheet to a region between a base portion of the other one of the side gathers and the liquid impervious sheet as shown in figure 3. 
With reference to claims 4 and 7-8, Otsubo discloses an underpants-type disposable diaper wherein an inner and outer joined portion (36) that joins the inner member and the outer member overlapping the perforated nonwoven fabric is provided over a region overlapping the perforated nonwoven fabric and a region on both width-direction sides beyond the overlapping region as shown in figures 2 and 4. 
Regarding claims 5 and 9-11, Otsubo provides the diaper with an inner member/outer member structure wherein the hot melt adhesive is not present on a center side of a peripheral edge portion of a the nonwoven layer (45) which includes the holes as shown in figure 4.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otsubo (US 2004/0167494) is cited for the disclosure of a diaper including a picture depicted on inner surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781